                                           S E AN M . MUR PH Y
                                                   Partner
                                55 Hudson Yards | New York, NY 10001-2163
                                              T: 212.530.5688
                                    smurphy@milbank.com | milbank.com



March 26, 2021

VIA ECF

Hon. Roanne L. Mann
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        RE:      Yang v. Trust for Advised Portfolios et al., 1:21-cv-01047-FB-RLM

Dear Judge Mann:

        We represent Infinity Q Capital Management, LLC and Leonard Potter in the above-
captioned action and write pursuant to Your Honor’s Individual Rules to respectfully request a
stay of time to answer, move against, or otherwise respond to any complaint in this action, as
detailed in the enclosed Stipulation and [Proposed] Order Regarding Time to Respond to
Complaint. This is the first request for such relief and Plaintiff consents to the request.1


                                                                      Respectfully Submitted,

                                                                      /s/ Sean M. Murphy

                                                                      Sean M. Murphy


cc:     All counsel of record (via ECF)


1
         This proposed stipulation was previously filed with Judge Block, and on March 25 the Court denied the
motion “without prejudice to re-file their application addressed to MJ Mann who will be handling all pre-trial
matters in this litigation.” (Electronic Order, Mar. 25, 2021).




                                                     02013.00727
